 

EXHIBIT 10.1

 

FORM OF SECURED CONVERTIBLE NOTE

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3(c)(ii) AND 17(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED
BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF
MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION
3(c)(ii) OF THIS NOTE.

 

Applied DNA Sciences, Inc.

Secured Convertible Note

 

Issuance Date: __________ Original Principal Amount: U.S. $___________  
Interest Rate per Annum: 6.00%

 

FOR VALUE RECEIVED, Applied DNA Sciences, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to [___________________] or registered
assigns (“Holder”) the amount set out above as the Original Principal Amount (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and to pay interest (“Interest”) on any outstanding Principal
at the applicable Interest Rate from the date set out above as the Issuance Date
(the “Issuance Date”) until the same becomes due and payable, whether upon an
Interest Date (as defined below), the Maturity Date, acceleration, redemption,
conversion or otherwise (in each case in accordance with the terms hereof). This
Secured Convertible Note (including all Secured Convertible Notes issued in
exchange, transfer or replacement hereof, this “Note”) is one of an issue of
Secured Convertible Notes issued pursuant to the Securities Purchase Agreement
on multiple Closing Dates (collectively, the “Notes” and such other Secured
Convertible Notes, the “Other Notes”). Certain capitalized terms used herein are
defined in Section 26.

 

1. PAYMENTS OF PRINCIPAL. Subject to the conversion of the Principal and accrued
and unpaid Interest (as defined below) into Conversion Shares pursuant to
Section 8 hereof, on the Maturity Date, the Company shall pay to the Holder an
amount in cash representing all outstanding Principal, accrued and unpaid
Interest. The “Maturity Date” shall be November 28, 2021. The Company may not
prepay any portion of the outstanding Principal amount of this Note and any
accrued and unpaid Interest without the prior written consent of the Holder,
provided that on or before September 30, 2019, the Company shall have the option
to take any action necessary, in order to maintain its listing on the Principal
Market, including but not limited to prepaying any portion of the outstanding
Principal amount of this Note and any accrued and unpaid Interest, without prior
written consent of the Holder (the “Company Optional Prepayment”). In the event
the Company elects to exercise the Company Optional Prepayment on or prior to
September 30, 2019, the Company must deliver notice of such exercise in writing
to the Holder at least 20 days before such Company Option Conversion. If the
Company exercises the Company Optional Prepayment, the Holder shall have the
option to convert the Principal and accrued and unpaid Interest into either (i)
Conversion Shares or (ii) to receive (a) an amount in cash representing all
outstanding Principal, accrued and unpaid Interest and (b) warrants in the form
attached hereto as Exhibit II (the “Warrants”) equal in amount to 40% of the
Conversion Shares such Holder would have received had the Holder elected to
receive Conversion Shares instead of cash and with an exercise price of 105% of
the Conversion Price. In the event the Holder elects to receive the Conversion
Shares, the Company may only effect the Company Optional Prepayment if each of
the Equity Conditions (as defined below) shall have been met (unless waived in
writing by the Holder). If the Holder is in possession of any material
non-public information at the time the Company exercises such Company Optional
Prepayment, the Company shall publicly disclose such material non-public
information regarding the exercise of the Company Optional Prepayment within one
Trading Day of such exercise by the Company.

 

 

 

 

2. INTEREST; INTEREST RATE.

 

(a) Interest on this Note shall commence accruing on the Issuance Date and shall
be computed on the basis of a 360-day year comprised of twelve thirty day months
and shall be payable in arrears semi-annually on May 29th and November 29th
during the period beginning on the Issuance Date and ending on, and including,
the Maturity Date or the Conversion Date, as the case may be (the “Interest
Date”). Subject to the conversion of the accrued and unpaid Interest into
Conversion Shares pursuant to Section 8 hereof, Interest shall be payable on the
Interest Date to the record holder of this Note on the Interest Date, in cash.

 

(b) From and after the occurrence and during the continuance of an Event of
Default, the Interest Rate shall be increased to 10% per annum, or the maximum
rate permissible by law, whichever is less. In the event that such Event of
Default is subsequently cured, the adjustment referred to in the preceding
sentence shall cease to be effective as of the date of such cure; provided that
the Interest as calculated and unpaid at such increased rate during the
continuance of such Event of Default shall continue to apply to the extent
relating to the days after the occurrence of such Event of Default through and
including the date of cure of such Event of Default.

 

(c) Notwithstanding any provision in this Note to the contrary, through the
Maturity Date, at the option of the Company in lieu of paying in cash the
interest accrued to any Interest Date, any accrued but unpaid interest shall be
capitalized and added as of such Interest Date to the principal amount of this
Note (the “PIK Amount”). Such PIK Amount shall bear interest from the applicable
Interest Date at the same rate per annum and be payable in the same manner as in
the case of the original principal amount of this Note and shall otherwise be
treated as principal of this Note for all purposes. From and after each Interest
Date, the principal amount of this Note shall, including with respect to
Conversion Amount, without further action on the part of the Company or the
Holder, be deemed to be increased by the PIK Amount so capitalized and added to
principal in accordance with the provisions hereof.

 

3. CONVERSION OF NOTES. This Note shall be convertible into Conversion Shares,
on the terms and conditions set forth in this Section 3.

 

(a) Conversion Right. At any time or times on or after the Issuance Date, the
Holder shall be entitled to convert any portion of the outstanding and unpaid
Conversion Amount (as defined below) into fully paid and nonassessable
Conversion Shares in accordance with Section 3(c), at the Conversion Rate (as
defined below). The Company shall not issue any fraction of a Conversion Share
upon any conversion. If the issuance would result in the issuance of a fraction
of a Conversion Share, the Company shall round such fraction of a Conversion
Share up to the nearest whole share. The Company shall pay any and all transfer,
stamp and similar taxes that may be payable with respect to the issuance and
delivery of Conversion Shares upon conversion of any Conversion Amount; provided
that the Company shall not be required to pay any tax that may be payable in
respect of the issuance and delivery of Conversion Shares to any Person other
than the Holder or with respect to any income tax due by the Holder with respect
to such Conversion Shares.

 

(b) Conversion Rate. The number of Conversion Shares issuable upon conversion of
any Conversion Amount pursuant to Section 3(a) shall be determined by dividing
(x) such Conversion Amount by (y) the Conversion Price (the “Conversion Rate”).

 

(i) “Conversion Amount” means the portion of the Principal to be converted,
redeemed or otherwise with respect to which this determination is being made,
plus all accrued and unpaid Interest on any Conversion Amount up to and
including the Conversion Date (as defined below).

 

(ii) “Conversion Price” means $0.54.

 

 - 2 - 

 

 

(c) Mechanics of Conversion.

 

(i) Optional Conversion. To convert any Conversion Amount into Conversion Shares
on any date (a “Conversion Date”), the Holder shall (A) transmit by facsimile or
email (by attachment in PDF format) (or otherwise deliver), for receipt on or
prior to 11:59 p.m., New York Time, on such date, a copy of an executed notice
of conversion in the form attached hereto as Exhibit I (the “Conversion Notice”)
to the Company and (B) if required by Section 3(c)(ii), surrender this Note to a
common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking with respect to this Note
in the case of its loss, theft or destruction). On or before the first Business
Day following the date of receipt of a Conversion Notice, the Company shall
transmit by facsimile or email (by attachment in PDF format) a confirmation (the
“Conversion Confirmation”) of receipt of such Conversion Notice to the Holder
and the Company’s Transfer Agent. Any Conversion Confirmation delivered by the
Company shall confirm the Conversion Amount. On or before the second Business
Day following the date of receipt of a Conversion Notice, the Company shall,
provided that the Transfer Agent is participating in the DTC Fast Automated
Securities Transfer Program, credit such aggregate number of Conversion Shares
to which the Holder shall be entitled to the Holder’s or its designee’s balance
account with DTC through its Deposit/Withdrawal as Custodian system. If the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program or if a Holder otherwise requests, the Company shall issue and
deliver (via reputable overnight courier) to the address as specified in the
Conversion Notice, a certificate, registered in the name of the Holder or its
designee, for the number of Conversion Shares to which the Holder shall be
entitled. If this Note is physically surrendered for conversion as required by
Section 3(c)(ii) and the outstanding Principal of this Note is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than five Business Days after
receipt of this Note and at its own expense, issue and deliver to the holder a
new Note (in accordance with Section 17(d)) representing the outstanding
Principal not converted. The Person or Persons entitled to receive the
Conversion Shares issuable upon a conversion of this Note shall be treated for
all purposes as the record holder or holders of such Conversion Shares on the
Conversion Date. In the event the Company does not comply with the provisions
set forth in this Section 3(c)(i), the Holder may rescind the Conversion Notice
in writing by facsimile or email to the Company.

 

(ii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holders of the Notes
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes, including, without limitation, the right to receive
payments of principal and interest hereunder, notwithstanding notice to the
contrary. A Registered Note may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register. Upon its receipt of a
request to assign or sell all or part of any Registered Note by a Holder, the
Company shall record the information contained therein in the Register and issue
one or more new Registered Notes in the same aggregate principal amount as the
principal amount of the surrendered Registered Note to the designated assignee
or transferee pursuant to Section 17. Notwithstanding anything to the contrary
set forth herein, upon conversion of any portion of this Note in accordance with
the terms hereof, the Holder shall not be required to physically surrender this
Note to the Company unless (A) the full Principal amount represented by this
Note is being converted or (B) the Holder has provided the Company with prior
written notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal and Interest converted and
the dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion.

 

 - 3 - 

 

 

(d) Holder’s Conversion Limitations. The Company shall not effect any conversion
of this Note, and a Holder shall not have the right to convert any portion of
this Note, to the extent that after giving effect to the conversion set forth on
the applicable Conversion Notice, the Holder (together with the Holder’s
Affiliates, and any other Persons acting as a group together with the Holder or
any of the Holder’s Affiliates (such Persons, “Attribution Parties”)) would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below). For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates and Attribution
Parties shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which are issuable upon
(i) conversion of the remaining, unconverted principal amount of this Note
beneficially owned by the Holder or any of its Affiliates or Attribution Parties
and (ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company subject to a limitation on conversion or
exercise analogous to the limitation contained herein (including, without
limitation, any Other Note or the Warrants) beneficially owned by the Holder or
any of its Affiliates or Attribution Parties. Except as set forth in the
preceding sentence, for purposes of this Section 3(d), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder. To the extent that the limitation
contained in this Section 3(d) applies, the determination of whether this Note
is convertible (in relation to other securities owned by the Holder together
with any Affiliates and Attribution Parties) and of which principal amount of
this Note is convertible shall be in the sole discretion of the Holder, and the
submission of a Notice of Conversion shall be deemed to be the Holder’s
determination of whether this Note may be converted (in relation to other
securities owned by the Holder together with any Affiliates or Attribution
Parties) and which principal amount of this Note is convertible, in each case
subject to the Beneficial Ownership Limitation. To ensure compliance with this
restriction, the Holder will be deemed to represent to the Company each time it
delivers a Notice of Conversion that such Notice of Conversion has not violated
the restrictions set forth in this paragraph and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 3(d), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as stated in the most
recent of the following: (i) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (ii) a more recent public
announcement by the Company, or (iii) a more recent written notice by the
Company or the Company’s transfer agent setting forth the number of shares of
Common Stock outstanding. Upon the written or oral request of a Holder, the
Company shall within one Trading Day confirm orally and in writing to the Holder
the number of shares of Common Stock then outstanding. In any case, the number
of outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
the Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder. The Beneficial
Ownership Limitation provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Note. The Holder of this
Note shall have the option to opt-out of this Section 3(d) by providing notice
in writing to the Company that Section 3(d) of this Note shall not apply to such
Holder, which election by such Holder will be effective as of the Issuance Date.

 

4. RIGHTS UPON EVENT OF DEFAULT.

 

(a) Event of Default. Each of the following events shall constitute an “Event of
Default:”

 

 - 4 - 

 

 

(i) the suspension from trading or failure of the Common Stock to be listed on
an Eligible Market for a period of five consecutive Trading Days or for more
than an aggregate of ten Trading Days in any 365-day period;

 

(ii) the Company’s failure to pay to the Holder any amount of Principal,
Interest, or other amounts when and as due under this Note or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby to which the Holder is a
party, except, in the case of a failure to pay Interest and other amounts when
and as due, in which case only if such failure continues for a period of at
least three Business Days after receipt of a demand for payment by Holder;

 

(iii) the Company or any of its Subsidiaries, pursuant to or within the meaning
of Title 11, U.S. Code, or any similar Federal, foreign or state law for the
relief of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary
case, (B) consents to the entry of an order for relief against it in an
involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;

 

(iv) any proceeding is instituted against the Company or any of its Subsidiaries
in an involuntary case, or a court of competent jurisdiction enters an order or
decree under any Bankruptcy Law that (A) appoints a Custodian of the Company or
any of its Subsidiaries for all or substantially all of its property or (B)
orders the liquidation of the Company or any of its Subsidiaries and, in each
case, such order or decree is not dismissed or stayed within thirty days of such
entry;

 

(v) the Company shall fail to perform or observe any covenant, agreement or
other obligation contained in any Transaction Document on its part to be
performed or observed and such failure shall remain unremedied for a period of
ten Business Days after receipt by the Company of a notice of such failure by
Holder; provided, however, that if the default cannot by its nature be cured
within such ten Business Day period or cannot after diligent attempts by the
Company be cured within such ten Business Day period, and such default is likely
to be cured within a reasonable time, then the Company shall have an additional
period (which shall not in any case exceed thirty (30) days) to attempt to cure
such default, and within such reasonable time period the failure to cure the
default shall not be deemed an Event of Default;

 

(vi) the Security Agreement (as defined in the Securities Purchase Agreement)
shall, for any reason, after the perfection date specified in the Securities
Purchase Agreement, cease to create a valid, enforceable and perfected first
priority security interest and Lien in any of the Collateral (as defined in the
Security Agreement) purported to be covered thereby, or the Company shall so
state in writing, or the Company shall in any way challenge, or shall bring any
proceeding which shall in any way challenge, the prior valid, enforceable or
perfected status of such security interest or Lien or the validity or
enforceability thereof;

 

(b) Remedies. Upon the occurrence of an Event of Default, the Company shall
within five Business Days deliver written notice thereof via facsimile or email
and overnight courier (an “Event of Default Notice”) to the Holder. At any time
after the earlier of the Holder’s receipt of an Event of Default Notice and the
Holder becoming aware of an Event of Default, the Holder (by an affirmative vote
of the holders of this Note and the Other Notes representing at least 30% of the
aggregate principal amount of the Company’s Notes and the Other Notes then
outstanding) may require the Company to redeem all or any portion of this Note
by delivering written notice thereof (the “Event of Default Redemption Notice”)
to the Company, which Event of Default Redemption Notice shall indicate the
portion of this Note the Holder is electing to redeem and, in the case the
Holder has not received an Event of Default Notice, the Event of Default of
which the Holder has become aware. Each portion of this Note subject to
redemption by the Company pursuant to this Section 4(b) shall be redeemed by the
Company at the Event of Default Redemption Price. The “Event of Default
Redemption Price” means the sum of (a) the greater of (i) the outstanding
Principal of this Note, plus all accrued and unpaid Interest hereon, divided by
the Conversion Price on the date the Event of Default Redemption Price is either
(A) demanded (if demand or notice is required to create an Event of Default) or
otherwise due or (B) paid in full, whichever has a lower Conversion Price,
multiplied by the volume-weighted average price (VWAP) on the date the Event of
Default Redemption Price is either (x) demanded or otherwise due or (y) paid in
full, whichever has a higher VWAP, or (ii) 130% of the outstanding Principal of
this Note, plus 100% of accrued and unpaid Interest hereon, and (b) all other
amounts, costs, expenses and liquidated damages due in respect of this Note.
Redemptions required by this Section 4(b) shall be made in accordance with the
provisions of Section 12. To the extent redemptions required by this Section
4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. The parties hereto agree that in the event of the
Company’s redemption of any portion of the Note under this Section 4(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.

 

 - 5 - 

 

 

5. RIGHTS UPON FUNDAMENTAL TRANSACTION; CHANGE OF CONTROL.

 

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
(as defined in the Securities Purchase Agreement) in accordance with the
provisions of this Section 5(a) pursuant to written agreements in form and
substance reasonably satisfactory to the Required Holders and approved by the
Required Holders prior to such Fundamental Transaction, including agreements to
deliver to each holder of Notes in exchange for such Notes a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to the Notes, including, without limitation, having a principal
amount and interest rate equal to the principal amounts and the interest rates
of the Notes then outstanding held by such holder, having similar conversion
rights and having similar ranking to the Notes, and satisfactory to the Required
Holders. Upon the occurrence of any Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Note referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Note with the same effect as if such Successor Entity had
been named as the Company herein. Upon consummation of the Fundamental
Transaction, the Successor Entity shall deliver to the Holder confirmation that
there shall be issued upon conversion or redemption of this Note at any time
after the consummation of the Fundamental Transaction, in lieu of the shares of
the Company’s Common Stock (or other securities, cash, assets or other property)
issuable upon the conversion or redemption of the Notes prior to such
Fundamental Transaction, such shares of the publicly traded common stock (or
their equivalent) of the Successor Entity (including its Parent Entity), as
adjusted in accordance with the provisions of this Note. The provisions of this
Section 5 shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations on the
conversion or redemption of this Note.

 

(b) Redemption Right. No sooner than fifteen days nor later than ten days prior
to the consummation of a Change of Control, but not prior to the public
announcement of such Change of Control, the Company shall deliver written notice
thereof via facsimile or email and overnight courier to the Holder (a “Change of
Control Notice”). At any time during the period beginning after the Holder’s
receipt of a Change of Control Notice and ending twenty Trading Days after the
date of the consummation of such Change of Control, the Holder may require the
Company to redeem all or any portion of this Note by delivering written notice
thereof (“Change of Control Redemption Notice”) to the Company, which Change of
Control Redemption Notice shall indicate the Conversion Amount the Holder is
electing to redeem. The portion of this Note subject to redemption pursuant to
this Section 5 shall be redeemed by the Company in cash at a price equal to the
Conversion Amount being redeemed plus any accrued and unpaid interest on the
Conversion Amount being redeemed (the “Change of Control Redemption Price”).
Redemptions required by this Section 5(b) shall be made in accordance with the
provisions of Section 12. To the extent redemptions required by this Section
5(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments. The parties hereto agree that in the event of the
Company’s redemption of any portion of the Note under this Section 5(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.

 

 - 6 - 

 

 

6. RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

 

(a) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

 

(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option, (i) in addition to the
Conversion Shares receivable upon such conversion, such securities or other
assets to which the Holder would have been entitled with respect to such
Conversion Shares had such Conversion Shares been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the Conversion Shares otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the Conversion Rate. Provision made pursuant to the preceding sentence shall be
in a form and substance satisfactory to the Required Holders. The provisions of
this Section 6 shall apply similarly and equally to successive Corporate Events
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.

 

7. RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a) Stock Dividends and Stock Splits. If the Company, at any time while this
Note is outstanding (A) pays a stock dividend or otherwise makes a distribution
or distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company
pursuant to this Note), or (B) subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. If the
Company at any time while this Note is outstanding: combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock as the case may be, into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately modified.

 

(b) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Holder under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 7.

 

 - 7 - 

 

 

8. COMPANY’S RIGHT OF MANDATORY CONVERSION.

 

(a) Mandatory Conversion. If the price of the Company’s Common Stock shall
remain at a closing price of $3.50 or more for a period of twenty consecutive
Trading Days, the Company shall have the right to require the Holder to convert
all, or any part, of the Conversion Amount of this Note into fully paid, validly
issued and nonassessable shares of Common Stock in accordance with Section 3(c)
hereof at the Conversion Rate with respect to the Conversion Amount (the
“Mandatory Conversion”). The Company may only effect the Mandatory Conversion if
each of the Equity Conditions shall have been met (unless waived in writing by
the Holder) and subject to the Holder’s Conversion Limitations set forth above
in Section 3(d), if applicable. “Equity Conditions” means, during the period in
question, (a) the Company shall have duly honored all conversions scheduled to
occur or occurring by virtue of one or more Conversion Notices of the Holder, if
any, (b)(i) there is an effective Registration Statement pursuant to which the
Holder is permitted to utilize the prospectus thereunder to resell all of the
shares of Common Stock issuable pursuant to the Note (and the Company believes,
in good faith, that such effectiveness will continue uninterrupted for the
foreseeable future) or (ii) all of the Conversion Shares issuable pursuant to
the Note may be resold pursuant to Rule 144 without volume or manner-of-sale
restrictions or current public information requirements as determined by the
counsel to the Company as set forth in a written opinion letter to such effect,
addressed and acceptable to the Transfer Agent and the Holder, (c) the Common
Stock is trading on an Eligible Market and all of the shares issuable pursuant
to the Note are listed or quoted for trading on such Eligible Market (and the
Company believes, in good faith, that trading of the Common Stock on a Eligible
Market will continue uninterrupted for the foreseeable future), (d) there is a
sufficient number of authorized but unissued and otherwise unreserved shares of
Common Stock for the issuance of all of the shares then issuable pursuant to the
Note, (e) there is no existing Event of Default and no existing event which,
with the passage of time or the giving of notice, would constitute an Event of
Default and (f) the issuance of the shares in question to the Holder would not
violate the limitations set forth in Section 3(d) herein. The mechanics of
conversion set forth in Section 3(c) shall apply to any Mandatory Conversion as
if the Company and the Transfer Agent had received from the Holder on the
Mandatory Conversion Date a Conversion Notice with respect to the Conversion
Amount being converted pursuant to the Mandatory Conversion. If the Holder is in
possession of any material non-public information at the time the Company
exercises its right of Mandatory Conversion, the Company shall publicly disclose
such material non-public information regarding the exercise of its right of
Mandatory Conversion within one Trading Day of such exercise by the Company.

 

9. SECURITY. This Note and the Other Notes are secured to the extent, within the
time and in the manner set forth in the Security Documents (as defined in the
Securities Purchase Agreement).

 

10. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all reasonable action as may be required to
protect the rights of the Holder of this Note.

 

11. RESERVATION OF AUTHORIZED SHARES.

 

(a) Reservation. The Company shall reserve out of its authorized and unissued
stock a number of shares of Common Stock or other securities issuable upon
conversion of the Notes, as the case may be, for each of the Notes equal to 100%
of the Conversion Rate with respect to the Conversion Amount of each such Note
as of the Issuance Date (such applicable amount, the “Required Reserve Amount”).
The Company shall increase the Required Reserved Amount in proportion to any
increase in the outstanding principal amount of the Note resulting from a PIK
amount.

 

 - 8 - 

 

 

(b) Insufficient Authorized Shares. If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock or other securities issuable upon conversion
of the Notes, as the case may be, to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock or other securities issuable upon conversion of the Notes, as the case may
be, equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock or other securities issuable upon
conversion of the Notes, as the case may be, to an amount sufficient to allow
the Company to reserve the Required Reserve Amount for the Notes then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as reasonably practicable after the date of the occurrence of an Authorized
Share Failure, but in no event later than sixty days after the occurrence of
such Authorized Share Failure, the Company shall hold a meeting of its
stockholders for the approval of an increase in the number of authorized shares
of Common Stock or, if required by applicable law, other securities issuable
upon conversion of the Notes, as the case may be. In connection with such
meeting, the Company shall provide each stockholder with a proxy statement and
shall use its reasonable efforts to solicit its stockholders’ approval of such
increase in authorized shares of Common Stock or, if required by applicable law,
other securities issuable upon conversion of the Note, as the case may be, and
to cause its board of directors of the Company to recommend to the stockholders
that they approve such proposal.

 

12. HOLDER’S REDEMPTIONS.

 

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price or the Change of Control Redemption Price (together, the
“Redemption Price”) to the Holder within five Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice or Change of Control
Redemption Notice (together, the “Redemption Notice”). In the event of a
redemption of less than all of the Conversion Amount of this Note, the Company
shall promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 17(d)) representing the outstanding Principal which has
not been redeemed. In the event that the Company does not pay the applicable
Redemption Price to the Holder within the time period required, at any time
thereafter and until the Company pays such unpaid Redemption Price in full, the
Holder shall have the option, in lieu of redemption, to require the Company to
promptly return to the Holder all or any portion of this Note representing the
Conversion Amount that was submitted for redemption and for which the applicable
Redemption Price has not been paid. Upon the Company’s receipt of such notice,
(x) the applicable Redemption Notice shall be null and void with respect to such
Conversion Amount, and (y) the Company shall immediately return this Note, or
issue a new Note (in accordance with Section 17(d)) to the Holder representing
the sum of such Conversion Amount to be redeemed together with accrued and
unpaid Interest with respect to such Conversion Amount.

 

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b), the Company shall immediately, but no later than one Business
Day of its receipt thereof, forward to the Holder by facsimile or email a copy
of such notice.

 

13. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law, including, but not limited to, the Delaware
General Corporation Law, and as expressly provided in this Note.

 

14. COVENANTS. So long as this Note is outstanding:

 

(a) Rank. All payments due under this Note shall rank pari passu with all Other
Notes.

 

(b) Certificate of Incorporation and Bylaws. Except as set forth in Section
11(b), the Company shall not amend its Certificate of Incorporation or Bylaws
without the prior written consent of the Required Holders (which consent shall
not be unreasonably withheld).

 

 - 9 - 

 

 

(c) Use of Proceeds. The Company will use the proceeds from the sale of the
Notes for general working capital purposes.

 

(d) Negative Covenants. As long as any portion of this Note remains outstanding,
the Company shall not, and shall not permit any Subsidiaries to, directly or
indirectly:

 

(i)          other than Permitted Indebtedness, enter into, create, incur,
assume, guarantee or suffer to exist any Debt, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;

 

(ii)         other than Permitted Liens, enter into, create, incur, assume or
suffer to exist any Liens of any kind, on or with respect to any of its property
or assets now owned or hereafter acquired or any interest therein or any income
or profits therefrom;

 

(iii)        repay, repurchase or offer to repay, repurchase or otherwise
acquire more than a de minimis number of shares of its Common Stock or Common
Stock equivalents other than as to (i) the Conversion Shares, Options or
Warrants as permitted or required in the Transaction Documents, (ii) repurchases
of Common Stock or Common Stock equivalents of departing officers and directors
of the Company, provided that such repurchases shall not exceed an aggregate of
$100,000 for all officers and directors during the term of this Note, and (iii)
other Permitted Investments;

 

(iv)        repay, repurchase or offer to repay, repurchase or otherwise acquire
any Debt, other than the Notes if on a pro-rata basis, other than regularly
scheduled principal and interest payments as such terms are in effect as of the
Issuance Date, provided that such payments shall not be permitted if, at such
time, or after giving effect to such payment, any Event of Default exists or
occurs;

 

(v)         pay cash dividends or distributions on any equity securities of the
Company; or

 

(vi)        enter into any agreement with respect to any of the foregoing;

 

other than, in each case, as consented to by the Required Holders.

 

15. VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote of the
Required Holders at a meeting duly called for such purpose or the written
consent without a meeting shall be required for any change or amendment to this
Note or the Other Notes. In no event shall any amendment, modification or waiver
be made to this Note which would adversely affect the economic terms of the
Holder including but not limited to any change in the Conversion Price, Maturity
Date, Collateral, interest rate or schedule of payment, redemptions or
conversion, or any sale or change in the holders priority in the Collateral
subject to a security interest, without the prior written consent of such
Holder.

 

16. TRANSFER. This Note and any Conversion Shares issued upon conversion of this
Note may be offered, sold, assigned or transferred by the Holder without the
consent of the Company, subject only to the provisions of Section 2(f) of the
Securities Purchase Agreement and applicable securities laws.

 

 - 10 - 

 

 

17. REISSUANCE OF THIS NOTE.

 

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Sections 16 and 17(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 17(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(ii) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 17(d)) representing the outstanding Principal.

 

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes representing in the aggregate the outstanding Principal
of this Note, and each such new Note will represent such portion of such
outstanding Principal as is designated by the Holder at the time of such
surrender.

 

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 17(a) or Section 17(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest on the Principal and Interest of this Note, from the Issuance Date.

 

18. Remedies, Characterizations, Other Obligations, Breaches And Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

19. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.

 

20. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and all the holders of the Notes and shall not be construed against
any person as the drafter hereof. The headings of this Note are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Note.

 

 - 11 - 

 

 

21. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

22. NOTICES; PAYMENTS.

 

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefore.
Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least twenty days prior to the date on which the
Company closes its books or takes a record (A) with respect to any dividend or
distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

 

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
holders of the Notes, shall initially be as set forth on the Schedule of Buyers
attached to the Securities Purchase Agreement); provided that the Holder may
elect to receive a payment of cash via wire transfer of immediately available
funds by providing the Company with prior written notice setting out such
request and the Holder’s wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day and, in the case of any Interest Date which is not the date on
which this Note is paid in full, the extension of the due date thereof shall not
be taken into account for purposes of determining the amount of Interest due on
such date. Any amount of Principal or other amounts due under the Transaction
Documents, other than Interest, which is not paid when due shall result in a
late charge being incurred and payable by the Company in an amount equal to
interest on such amount at the rate of fifteen percent (15%) per annum, or the
maximum rate permissible by law, which is less, from the date such amount was
due until the same is paid in full (“Late Charge”).

 

23. CANCELLATION. After all Principal, accrued Interest and other amounts at any
time owed on this Note have been paid in full, this Note shall automatically be
deemed canceled, shall be surrendered to the Company for cancellation and shall
not be reissued.

 

24. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

 

 - 12 - 

 

 

25. GOVERNING LAW. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

26. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

 

(a) “Bloomberg” means Bloomberg Financial Markets.

 

(b) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(c) “Capital Lease” as applied to any Person shall mean any lease (or similar
arrangement) of any property (whether real, personal or mixed) by that Person as
lessee which, in conformity with GAAP, is accounted for as a capital lease on
the balance sheet of that Person.”

 

(d) “Capital Lease Obligations” shall mean all monetary obligations of any of
Company and its Subsidiaries under any Capital Leases.”

 

(e) “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.

 

(f) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement which corresponds to the date this Note and or the Other Notes, as
applicable, were initially issued pursuant to the terms of the Securities
Purchase Agreement.

 

(g) “Common Stock” means shares of the Company’s common stock, $0.001 par value
per share.

 

(h) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

 - 13 - 

 

 

(i) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

 

(j) “Conversion Shares” means, shares of Common Stock issuable upon conversion
of this Note.

 

(k) “Debt” of any Person shall mean, without duplication:

 

(i)          all indebtedness for borrowed money;

 

(ii)         all obligations issued, undertaken or assumed as the deferred
purchase price of property or services, including earnouts (other than trade
payables entered into in the ordinary course of business);

 

(iii)        the face amount of all letters of credit issued for the account of
such Person and without duplication, all drafts drawn thereunder and all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments issued by such Person;

 

(iv)        all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses;

 

(v)         all indebtedness created or arising under any conditional sale or
other title retention agreement, or incurred as financing, in either case with
respect to property acquired by the Person (even though the rights and remedies
of the seller or bank under such agreement in the event of default are limited
to repossession or sale of such property);

 

(vi)        all Capital Lease Obligations;

 

(vii)       the principal balance outstanding under any synthetic lease,
off-balance sheet loan or similar off balance sheet financing product;

 

(viii)      all indebtedness referred to in clauses (i) through (viii) above
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and

 

(ix)         all guarantees in respect of indebtedness or obligations of others
of the kinds referred to in clauses (i) through (viii) above.

 

(l) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the NYSE Amex, The Nasdaq Global Select Market, The Nasdaq Global Market,
The Nasdaq Capital Market, any OTC Markets Group Inc. over-the-counter market or
any market that is a successor to any of the foregoing.

 

 - 14 - 

 

 

(m) “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company to another
Person, or (iii) allow another Person (other than the Holder) to make a
purchase, tender or exchange offer that is accepted by the holders of more than
50% of the outstanding shares of Voting Stock (not including any shares of
Voting Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (iv) consummate a stock purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than the 50% of the outstanding shares of Voting Stock (not
including any shares of Voting Stock held by the other Person or other Persons
making or party to, or associated or affiliated with the other Persons making or
party to, such stock purchase agreement or other business combination), or (v)
reorganize, recapitalize or reclassify its Common Stock or (vi) any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
Exchange Act) is or shall become the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of 50% of the aggregate
Voting Stock of the Company.

 

(n) “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

(o) “Interest Rate” means, 6.00% per annum, subject to adjustment as set forth
in Section 2(b) hereof.

 

(p) “Investment” of any Person shall mean any investment made by such Person in
any other Person by stock purchase, capital contribution, loan, advance,
acquisition of indebtedness, guarantee or otherwise.”

 

(q) “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, charge or deposit arrangement, encumbrance, lien (statutory or
otherwise), or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever, chattel mortgage or other charge
or encumbrance of any kind, including, without limitation, the lien or retained
security title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property and any lease having substantially the
same effect as any of the foregoing.”

 

(r) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

(s) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

(t) “Permitted Indebtedness” shall mean:

 

(i)          Debt evidenced by the Notes and Other Notes;

 

(ii)         Debt outstanding on the Issuance Date and as set forth on Schedule
I hereto;

 

(iii)        Debt secured by the Security Documents;

 

(iv)        all Capital Lease Obligations;

 

 - 15 - 

 

 

(v)         Debt consisting of unsecured intercompany loans and advances made by
the Company and any Subsidiary to any other such Person;

 

(vi)        other unsecured Debt not exceeding $500,000 in the aggregate at any
time outstanding, provided that both at the time of and immediately after giving
effect to the incurrence thereof and the retirement of any Debt which is
currently being retired, no Event of Default exists or occurs;

 

(vii)       Debt of a target existing at the time the target becomes a
Subsidiary of the Company (or is merged into or consolidated with the Company or
Subsidiary of the Company in accordance with the terms hereof) pursuant to an
acquisition or Debt assumed by Company or its Subsidiaries in respect of assets
acquired by such Person pursuant to an acquisition; and

 

(viii)      Debt of LineaRX, Inc. outstanding on the Issuance Date and as set
forth on Schedule II hereto.

 

(u) “Permitted Investment” shall mean any of the following Investments:

 

(i)          Investments in cash and cash equivalents;

 

(ii)         loans and advances to employees in the ordinary course of business
not to exceed $250,000 in the aggregate at any time outstanding;

 

(iii)        Investments received as the non-cash portion of consideration;

 

(iv)        Investments acquired in connection with the settlement of delinquent
accounts in the ordinary course of business or in connection with the bankruptcy
or reorganization of suppliers or customers;

 

(v)         Investments existing on the Issuance Date and as set forth on
Schedule III hereto; and

 

(vi)        Investments consisting of contributions in or to any joint ventures
of LineaRX, Inc. entered into after the Closing Date.

 

(v) “Permitted Liens” shall mean:

 

(i)          any Lien securing Permitted Indebtedness and any Lien existing on
the Issuance Date (or any Lien securing any refinancing, extension, renewal or
refunding permitted hereunder of the obligations secured thereby);

 

(ii)         any Lien securing the Notes;

 

(iii)        Liens for taxes, fees, assessments or other governmental charges
which are not past due or remain payable without penalty;

 

 - 16 - 

 

 

(iv)        carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent for more than ninety (90) days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

 

(v)         Liens (other than any Lien imposed by ERISA) consisting of pledges
or deposits required in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation or to secure the performance of tenders, statutory obligations,
surety, stay, customs and appeals bonds, bids, leases, governmental contract,
trade contracts, performance and return of money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money) or to
secure liability to insurance carriers;

 

(vi)        Liens consisting of judgment or judicial attachment liens (other
than for payment of taxes, assessments or other governmental charges), provided
that the enforcement of such Liens is effectively stayed and all such Liens
secure claims in the aggregate at any time outstanding for Company and its
Subsidiaries not exceeding $100,000;

 

(vii)       easements, rights of way, zoning and other restrictions, minor
defects or other irregularities in title, and other similar defects and
encumbrances which, either individually or in the aggregate, do not in any case
materially detract from the value of the property subject thereto or interfere
in any material respect with the ordinary conduct of the businesses of any of
Borrower and its Subsidiaries;

 

(viii)      Liens securing Capital Lease Obligations; provided that (i) any such
Lien attaches solely to the property subject to the related Capital Lease and
the proceeds thereof, and (ii) the principal amount of the Capital Lease
Obligation secured thereby does not exceed 100% of the cost of such property;

 

(ix)         any interest or title of a lessor or sublessor under any lease
permitted by this Note and matters affecting the interest or title of a lessor
or sublessor to any leased property under any lease permitted hereunder;

 

(x)          Liens arising from precautionary uniform commercial code financing
statements filed under any lease permitted by this Note;

 

(xi)         Non-exclusive licenses and non-exclusive sublicenses granted by any
of Company and its Subsidiaries and leases and subleases (by any of Company and
its Subsidiaries as lessor or sublessor) to third parties in the ordinary course
of business not interfering in any material respect with the business of any of
Company and its Subsidiaries;

 

 - 17 - 

 

 

(xii)        Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

 

(xiii)       Liens arising out of consignment or similar arrangements for the
sale of goods entered into by any of Company and its Subsidiaries in the
ordinary course of business; and

 

(xiv)      Liens in favor of customs and revenue authorities arising as a matter
of law which secure payment of customs duties in connection with the importation
of goods in the ordinary course of business.

 

(w) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

(x) “Principal Market” means the NASDAQ Capital Market.

 

(y) “Required Holders” collectively, the holders of this Note and the Other
Notes representing at least 70% of the aggregate principal amount of the
Company’s Notes then outstanding.

 

(z) “SEC” means the United States Securities and Exchange Commission.

 

(aa) “Securities Purchase Agreement” means, as applicable, either (i) that
certain securities purchase agreement dated as of the Subscription Date by and
among the Company and the initial holders of the Notes pursuant to which the
Company issued this Note or (ii) those certain securities purchase agreements
dated as of August 31, 2018 and November 29, 2018, each by and among the Company
and the purchasers of the Other Notes.

 

(bb) “Subscription Date” means July 16, 2019.

 

(cc) “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person’s Parent Entity.

 

(dd) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

 

 - 18 - 

 

 

(ee) “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

 

27. DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within four Business Days after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

 

[Signature Page Follows]

 

 - 19 - 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

  APPLIED DNA SCIENCES, INC.

 

  By:       Name:        Title:   

 

[Signature Page to Secured Convertible Note]

 

 

 

 

Schedule I

 

None

 

 

 

 

Schedule II

 

None

 

 

 

 

Schedule III

 

None

 

 

 

 

EXHIBIT I

 

APPLIED DNA SCIENCES, INC.
CONVERSION NOTICE

 

Reference is made to the Secured Convertible Note (the “Note”) issued to the
undersigned by Applied DNA Sciences, Inc. (the “Company”). In accordance with
and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
Conversion Shares (as defined in the Note) of the Company, as of the date
specified below.

 

  Date of Conversion:     Aggregate Conversion Amount
to be converted:          

Please confirm the following information:

 



  Conversion
Price:       Number of shares of Common
Stock to be issued:    



 



Please issue the Common Stock into which the Conversion Amount of the Note is
being converted in the following name and to the following address:

 

  Issue to:                          

 



  Facsimile
Number:     Authorization:  

 



  By:     Title:  

 



Dated:  

 



  Account Number:  

 



  (if electronic book entry transfer)   Transaction Code
Number:     (if electronic book entry transfer)

 

 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer & Trust Company to issue the above indicated number of
shares of Common Stock in accordance with the Transfer Agent Instructions dated
[●], 2019 from the Company and acknowledged and agreed to by American Stock
Transfer & Trust Company.

 

  APPLIED DNA SCIENCES, INC

 

  By:       Name:     Title:

 

 

 

 

EXHIBIT II

 

APPLIED DNA SCIENCES, INC.
Form of Warrant

 

 

 

 

Applied DNA Sciences, Inc.

Warrant To Purchase Common Stock

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

COMMON STOCK PURCHASE WARRANT

APPLIED DNA SCIENCES, INC.

 



Warrant Shares: Issuance Date: [___], 2019

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, [___] or its assigns (the “Holder”) is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after the date hereof (the “Initial Exercise Date”) and on or
prior to the close of business on the five (5) year anniversary of the Initial
Exercise Date (the “Termination Date”, provided, however that if such date is
not a Trading Day, the Termination Date shall be the immediately following
Trading Day) but not thereafter, to subscribe for and purchase from Applied DNA
Sciences, Inc., a Delaware corporation (the “Company”), up to [___] shares of
Common Stock, par value $0.001 per share (the “Common Stock”) (as subject to
adjustment hereunder, the “Warrant Shares”). The purchase price of one share of
Common Stock under this Warrant shall be equal to the Exercise Price, as defined
in Section 1(b).

 

 

 

 

Section 1.            Exercise.

 

(a)          Exercise of the purchase rights represented by this Warrant may be
made, in whole or in part, at any time or times on or after the Initial Exercise
Date and on or before the Termination Date by delivery to the Company (or such
other office or agency of the Company as it may designate by notice in writing
to the registered Holder at the address of the Holder appearing on the books of
the Company) of a duly executed facsimile or email copy of the Notice of
Exercise Form annexed hereto. Within one (1) day on which the Common Stock is
traded on a Trading Market (“Trading Day”) following the date of exercise as
aforesaid, the Holder shall deliver the aggregate Exercise Price for the Warrant
Shares specified in the applicable Notice of Exercise by wire transfer or
cashier’s check drawn on a United States bank unless the cashless exercise
procedure specified in Section 1(c) below is specified in the applicable Notice
of Exercise. No ink-original Notice of Exercise shall be required, nor shall any
medallion guarantee (or other type of guarantee or notarization) of any Notice
of Exercise form be required. Notwithstanding anything herein to the contrary,
the Holder shall not be required to physically surrender this Warrant to the
Company until the Holder has purchased all of the Warrant Shares available
hereunder and the Warrant has been exercised in full, in which case, the Holder
shall surrender this Warrant to the Company for cancellation within three (3)
Trading Days of the date the final Notice of Exercise is delivered to the
Company. Partial exercises of this Warrant resulting in purchases of a portion
of the total number of Warrant Shares available hereunder shall have the effect
of lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased. The Holder
and the Company shall maintain records showing the number of Warrant Shares
purchased and the date of such purchases. The Company shall deliver any
objection to any Notice of Exercise Form within one (1) Business Day of receipt
of such notice. The Holder and any assignee, by acceptance of this Warrant,
acknowledge and agree that, by reason of the provisions of this paragraph,
following the purchase of a portion of the Warrant Shares hereunder, the number
of Warrant Shares available for purchase hereunder at any given time may be less
than the amount stated on the face hereof. “Trading Market” means any of the
following markets or exchanges on which the Common Stock is listed or quoted for
trading on the date in question: the NYSE American, the Nasdaq Capital Market,
the Nasdaq Global Market, the Nasdaq Global Select Market, the New York Stock
Exchange, or any OTC Markets Group Inc. over-the-counter market (or any
successors to any of the foregoing).

 

(b)          Exercise Price. The exercise price per share of the Common Stock
under this Warrant shall be $[•], subject to adjustment hereunder (the “Exercise
Price”).

 

(c)          Cashless Exercise. If at any time after the Initial Exercise Date,
and if and only if there is no effective Registration Statement registering, or
no current prospectus available for, the resale of the Warrant Shares by the
Holder, then this Warrant may be exercised, in whole or in part, at such time by
means of a “cashless exercise” in which the Holder shall be entitled to receive
a number of Warrant Shares equal to the quotient obtained by dividing [(A-B)
(X)] by (A), where:

 

(A)         = the last VWAP for a full Trading Day immediately preceding the
time that the Holder elects to exercise this Warrant by means of a “cashless
exercise,” as set forth in the applicable Notice of Exercise;

 

(B)         = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

 - 2 - 

 

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by OTC Markets
Group, Inc. (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holders of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.

 

(d)          Mechanics of Exercise.

 

(i)          Delivery of Warrant Shares Upon Exercise. Warrant Shares purchased
hereunder shall be transmitted by the Transfer Agent to the Holder (A) by
crediting the account of the Holder’s broker with The Depository Trust Company
through its Deposit or Withdrawal at Custodian system (“DWAC”) if the Company is
then a participant in such system and (I) there is an effective registration
statement permitting the issuance of the Warrant Shares to or resale of the
Warrant Shares by Holder or (II) the Warrant Shares are eligible for resale by
the Holder without volume or manner-of-sale limitations pursuant to Rule 144,
and otherwise (B) by physical delivery to the address specified by the Holder in
the Notice of Exercise by the date that is two (2) Trading Days after the
delivery to the Company of the Notice of Exercise (such date, the “Warrant Share
Delivery Date”), provided that, within one (1) Trading Day following the
delivery of a Notice of Exercise, the Holder shall pay the Company the aggregate
Exercise Price as set forth above (including by cashless exercise, if
permitted). The Warrant Shares shall be deemed to have been issued, and Holder
or any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the time of
delivery to the Company of the Notice of Exercise, so long as the payment to the
Company of the Exercise Price (or by cashless exercise, if permitted) pursuant
to Section 1(a) or Section 1(c), as the case may be, and all taxes required to
be paid by the Holder, if any, pursuant to Section 1(d)(iv) is made prior to the
issuance of such shares.

 

(ii)         Delivery of New Warrants Upon Exercise. If this Warrant shall have
been exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the Warrant
Shares, deliver to the Holder a new Warrant evidencing the rights of the Holder
to purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.

 

(iii)        Rescission Rights. If the Company fails to cause the Transfer Agent
to transmit to the Holder the Warrant Shares pursuant to Section 1(d)(iii) by
the Warrant Share Delivery Date, then the Holder will have the right to rescind
such exercise.

 

 - 3 - 

 

 

(iv)        No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

 

(v)         Charges, Taxes and Expenses. Issuance of the Warrant Shares shall be
made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of such Warrant Shares, all of
which taxes and expenses shall be paid by the Company, and such Warrant Shares
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event Warrant Shares are
to be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto.

 

(vi)        Closing of Books. The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

(e)          Holder’s Exercise Limitations. The Company shall not effect any
exercise of this Warrant, and a Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 1 or otherwise, to the extent that
after giving effect to such issuance after exercise as set forth on the
applicable Notice of Exercise, the Holder (together with the Holder’s
Affiliates, and any other Persons acting as a group together with the Holder or
any of the Holder’s Affiliates (such Persons, “Attribution Parties”)), would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below). For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates and Attribution
Parties shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (i) exercise of the remaining, nonexercised portion of this Warrant
beneficially owned by the Holder or any of its Affiliates or Attribution Parties
and (ii) exercise or conversion of the unexercised or nonconverted portion of
any other securities of the Company (including, without limitation, any other
Common Stock Equivalents (as defined below)) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder or any of its Affiliates or Attribution Parties.  Except as
set forth in the preceding sentence, for purposes of this Section 1(e),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder, it being
acknowledged by the Holder that the Company is not representing to the Holder
that such calculation is in compliance with Section 13(d) of the Exchange Act
and the Holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
Section 1(e) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates and Attribution Parties) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates and Attribution Parties) and of which portion of
this Warrant is exercisable, in each case subject to the Beneficial Ownership
Limitation, and the Company shall have no obligation to verify or confirm the
accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
For purposes of this Section 1(e), in determining the number of outstanding
shares of Common Stock, a Holder may rely on the number of outstanding shares of
Common Stock as reflected in (A) the Company’s most recent periodic or annual
report filed with the Commission, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or the Transfer Agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of a Holder, the Company shall
within one Trading Day confirm orally and in writing to the Holder the number of
shares of Common Stock then outstanding. In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of securities of the Company, including this Warrant, by the Holder
or its Affiliates or Attribution Parties since the date as of which such number
of outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant. The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 1(e) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.

 

 - 4 - 

 

 

Section 2.            Certain Adjustments.

 

(a)          Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged. Any adjustment made pursuant to this Section 2(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 

 - 5 - 

 

 

(b)          Subsequent Rights Offerings. In addition to any adjustments
pursuant to Section 2(a) above, if at any time the Company grants, issues or
sells any securities of the Company which would entitle the holder thereof to
acquire at any time shares of Common Stock, including, without limitation, any
debt, preferred stock, right, option, warrant or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock (“Common Stock Equivalents”) or
rights to purchase stock, warrants, securities or other property pro rata to the
record holders of any class of shares of Common Stock (the “Purchase Rights”),
then the Holder will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which the Holder could have
acquired if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Warrant immediately before the date on which a
record is taken for the grant, issuance or sale of such Purchase Rights, or, if
no such record is taken, the date as of which the record holders of shares of
Common Stock are to be determined for the grant, issue or sale of such Purchase
Rights.

 

(c)          Pro Rata Distributions. During such time as this Warrant is
outstanding, if the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction), other than
the dividends or other distributions pursuant to Section 2(a) above (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall be entitled to participate in such Distribution to
the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant immediately before the date of which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the participation in
such Distribution.

 

(d)          Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person as a result of which transaction, the stockholders of the Company
as of a time immediately prior to such transaction no longer hold at least 50%
of the voting securities of the surviving entity, (ii) any, direct or indirect,
purchase offer, tender offer or exchange offer (whether by the Company or
another Person) is completed pursuant to which holders of Common Stock are
permitted to sell, tender or exchange their shares for other securities, cash or
property and has been accepted by the holders of 50% or more of the outstanding
Common Stock, or (iii) the Company, directly or indirectly, in one or more
related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (each a “Fundamental Transaction”), then, upon any
subsequent exercise of this Warrant, the Holder shall have the right to receive,
for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction, the number
of shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction. For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume all of the obligations of the Company under this Warrant. Upon the
occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Warrant and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Warrant and the
other Transaction Documents with the same effect as if such Successor Entity had
been named as the Company herein.

 

 - 6 - 

 

 

(e)          Calculations. All calculations under this Section 2 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 2, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

(f)          Notice to Holder.

 

(i)          Adjustment to Exercise Price. Whenever the Exercise Price is
adjusted pursuant to any provision of this Section 2, the Company shall promptly
deliver to the Holder a notice by facsimile or email setting forth the Exercise
Price after such adjustment and any resulting adjustment to the number of
Warrant Shares and setting forth a brief statement of the facts requiring such
adjustment.

 

(ii)         Notice to Allow Exercise by Holder. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
delivered to the Holder by facsimile or email at its last contact as it shall
appear upon the Warrant Register of the Company, at least 20 calendar days prior
to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.

 

 - 7 - 

 

 

Section 3.            Transfer of Warrant.

 

(a)          Transferability. Subject to compliance with any applicable
securities laws and blue sky laws and the conditions set forth in Section 3(d)
hereof and to the provisions of Section 2(f) of the Purchase Agreement, this
Warrant and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company or its designated agent,
properly endorsed with signatures properly guaranteed by an eligible guarantor
institution and accompanied by appropriate instructions for transfer, together
with a written assignment of this Warrant substantially in the form attached
hereto duly executed by the Holder or its agent or attorney and funds sufficient
to pay any transfer taxes payable upon the making of such transfer. Upon such
surrender and, if required, such payment, the Company shall execute and deliver
a new Warrant or Warrants in the name of the assignee or assignees, as
applicable, and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. Notwithstanding anything herein to the contrary (other
than as set forth in Section 1(a) hereof), the Holder shall not be required to
physically surrender this Warrant to the Company unless the Holder has assigned
this Warrant in full, in which case, the Holder shall surrender this Warrant to
the Company within three (3) Trading Days of the date the Holder delivers an
assignment form to the Company assigning this Warrant full. The Warrant, if
properly assigned in accordance herewith, may be exercised by a new holder for
the purchase of Warrant Shares without having a new Warrant issued.

 

(b)          New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 3(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the initial issuance date of this Warrant and shall be
identical with this Warrant except as to the number of Warrant Shares issuable
pursuant thereto.

 

(c)          Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

 - 8 - 

 

 

(d)          Transfer Restrictions. If, at the time of the surrender of this
Warrant in connection with any transfer of this Warrant, the transfer of this
Warrant shall not be either (i) registered pursuant to an effective registration
statement under the Securities Act and under applicable state securities or blue
sky laws or (ii) eligible for resale without volume or manner-of-sale
restrictions or current public information requirements pursuant to Rule 144,
the Company may require, as a condition of allowing such transfer, that the
Holder or transferee of this Warrant, as the case may be, comply with the
provisions of Section 9(g) of the Purchase Agreement.

 

(e)          Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.

 

Section 4.            Miscellaneous.

 

(a)          No Rights as Stockholder Until Exercise. Without prejudice to the
rights of the Holder in respect of rights offerings, distributions and dividends
as set forth in Section 2(b) and Section 2(c) above, this Warrant does not
entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
1(d)(iii).

 

(b)          Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares and an agreement, in a form
reasonably satisfactory by the Company, by the Holder of this Warrant or such
Warrant Shares to indemnify the Company with respect to the issuance of such
replacement certificate or instrument, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

(c)          Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then, such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

(d)          Authorized Shares.

 

The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant. The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Stock may be listed.
The Company covenants that all Warrant Shares which may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon exercise
of the purchase rights represented by this Warrant and payment for such Warrant
Shares in accordance herewith, be duly authorized, validly issued, fully paid
and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).

 

 - 9 - 

 

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

(e)          Jurisdiction; Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of this Warrant and the
governing law shall be determined in accordance with the provisions of the
Purchase Agreement.

 

(f)          Restrictions. The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, and the Holder
does not utilize cashless exercise, will have restrictions upon resale imposed
by state and federal securities laws.

 

(g)          Nonwaiver. No course of dealing or any delay or failure to exercise
any right hereunder on the part of Holder shall operate as a waiver of such
right or otherwise prejudice the Holder’s rights, powers or remedies.

 

(h)          Notices. Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement.

 

(i)          Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

 - 10 - 

 

 

(j)          Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

 

(k)          Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

(l)          Amendment. This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

 

(m)          Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

 

(n)          Headings. The headings used in this Warrant are for the convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.

 

********************

 

(Signature Page Follows)

 

 - 11 - 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

APPLIED DNA SCIENCES, INC.  

 

By:     Name:   Title:  

 

 

 

 

NOTICE OF EXERCISE

 

TO: APPLIED DNA SCIENCES, INC.

 

(1)         The undersigned hereby elects to purchase Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(2)         Payment shall take the form of (check applicable box):

 

☐ In lawful money of the United States; or

 

☐ [If permitted] the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 1(c), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
1(c).

 

(3)         Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:

 

________________________________

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

________________________________

 

________________________________

 

________________________________

 

(4)         Accredited Investor. The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.

 

[SIGNATURE OF HOLDER]

Name of Investing
Entity:___________________________________________________________________________
Signature of Authorized Signatory of Investing
Entity:_____________________________________________________
Name of Authorized
Signatory:_______________________________________________________________________
Title of Authorized
Signatory:________________________________________________________________________
Date:

 

 

 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, [                        ] all of or
[                        ] shares of the foregoing Warrant and all rights
evidenced thereby are hereby assigned to

 

____________________________________________________________________  whose
address is

 

Dated:________________ ,_________

 

Holder’s Signature: _________________________

 

Holder’s Address: __________________________

 



 

